       Case 2:18-cr-00210-TLN Document 88 Filed 12/08/20 Page 1 of 2


     HEATHER E. WILLIAMS, #122664
1    Federal Defender
     LEXI P. NEGIN, #250376
2    Assistant Federal Defender
     801 I Street, 3rd Floor
3    Sacramento, CA 95814
     Telephone: (916) 498-5700
4    Fax: (916) 498-5710
     Lexi-Negin@fd.org
5
     Attorneys for Defendant
6    CODY BOYD
7
                                    UNITED STATES DISTRICT COURT
8
                                   EASTERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                      ) Case No. 2:18-cr-210 TLN
                                                    )
11                           Plaintiff,             ) WAIVER OF PERSONAL APPEARANCE;
                                                    ) ORDER
12          v.                                      )
                                                    )
13   CODY BOYD,                                     )
                                                    )
14                           Defendant.             )
                                                    )
15
16           Pursuant to Rule 43 of the Federal Rules of Criminal Procedure, defendant, CODY
17   BOYD, hereby waives the right to be present in person in open court, or by video teleconference
18   in remote court, upon the hearing of any motion or other proceeding in this case, including, but
19   not limited to, when the case is set for trial, when a continuance is ordered, and when any other
20   action is taken by the court before or after trial, specifically, appearances for any hearing
21   regarding modification of conditions of supervised release, except upon arraignment, plea
22   empanelment of jury and imposition of sentence.
23           Defendant hereby requests the Court to proceed during every absence which the Court
24   may permit to this waiver; agrees that defendant’s interests will be deemed represented at all
25   times by the presence of the defendant’s attorney, the same as if the defendant were personally
26   present; and further agrees to be present in court ready for trial any day and hour the Court may
27   fix the defendant’s absence.
28           The defendant further acknowledges being informed of the rights under Title 18 U.S.C.
       Waiver of Personal Appearance; Order           -1-              United States v. Boyd, 2:18-cr-210-TLN
       Case 2:18-cr-00210-TLN Document 88 Filed 12/08/20 Page 2 of 2



1    §§ 3161-3174 (Speedy Trial Act), and authorizes the defendant’s attorney to set times and dates
2    under that Act without the defendant’s personal presence.
3           The original signed copy of this waiver is being preserved by the attorney undersigned.
4
      Dated: December 7, 2020                         /s/ Cody Boyd
5                                                     CODY BOYD
6
7           I agree and consent to my Client’s waiver of appearance.
8    Dated: December 7, 2020
                                                 /s/ Lexi P. Negin
9
                                                 LEXI P. NEGIN
10                                               Assistant Federal Defender
                                                 Attorney for Defendant
11                                               CODY BOYD

12
            IT IS SO ORDERED.
13
     Dated: December 8, 2020
14
15
                                                  Troy L. Nunley
16                                                United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28
      Waiver of Personal Appearance; Order         -2-              United States v. Boyd, 2:18-cr-210-TLN
